Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotem(US 2016/0179110).
Regarding claim 9, Rotem discloses a System-on-Chip (SoC) comprising: a first cluster including at least one first core; a second cluster including at least one second core, the at least one second core having a different performance and/or a different efficiency from a performance and/or a efficiency of the at least one first core(Paragraphs 19, 21, the integrated circuit includes a number of domains. For example, instruction architecture (IA) domain 103.sub.1 (e.g., a central processing unit (CPU) domain), a graphics domain 103.sub.2, and one or more other domains such as domain 103.sub.N. Each domain may have one or more cores (e.g., processor core, execution core) or special purpose logic Each of domains 103 provides a domain specific system state request to PMU microcontroller 101. For example, IA domain 103, graphics domain and other domain 103 provide domain specific system state requests 104, 104 104 to PMU microcontroller 101. The specific system state requests specifies the state that the particular domain is going to be in after a transition. In one embodiment, the system state request includes a frequency and at least one of a sleep state or an execution state. Note that sleep state and execution states for processor cores and domains associated with processor cores are well known in the art); a controller configured to: control a first frequency of a first clock signal supplied to the first cluster to control a first power consumed by the first cluster based on a first available power set to the first cluster; control a second frequency of a second clock signal supplied to the second cluster to control a second power consumed by the first cluster based on a second available power set to the second cluster; and allowing the first power being over the first available power based on the first power and/or the second power(Paragraphs 21, 37, Each domain may have one or more cores (e.g., processor core, execution core) or special purpose logic Each of domains 103 provides a domain specific system state request to PMU microcontroller 101. For example, IA domain 103, graphics domain and other domain 103 provide domain specific system state requests 104, 104 104 to PMU microcontroller 101. The specific system state requests specifies the state that the particular domain is going to be in after a transition. In one embodiment, the system state request includes a frequency and at least one of a sleep state or an execution state. Note that sleep state and execution states for processor cores and domains associated with processor cores are well known in the art. Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 10, Rotem discloses the SoC of claim 9, wherein in response to the second power being less than the second available power, the controller allows the first power being over the first available power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 11, Rotem discloses the SoC of claim 10, wherein the controller allows the first power being over the first available power as much as a power difference between the second available power and the second power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 12, Rotem discloses the SoC of claim 9, wherein in response to the second power being less than the second available power and the first power to be consumed by the first cluster being greater than the first available power, the controller allows the first power being over the first available power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 13, Rotem discloses the SoC of claim 9, wherein the controller limits the first power based on a first interrupt signal received from an external device in association with the first available power, and wherein the controller limits the second power based on a second interrupt signal received from the external device in association with the second available power(Paragraph 38, the notification is made through the use of an interrupt).
Regarding claim 14, Rotem discloses the SoC of claim 13, wherein the controller interrupts limiting the first power based on a third interrupt signal received from the external device in association with a first threshold, and wherein the controller interrupts limiting the second power based on a fourth interrupt signal received from the external device in association with a second threshold(Paragraph 38, the notification is made through the use of an interrupt).
Regarding claim 15, Rotem discloses a method of supplying power to a System-on-Chip (SoC) including a first cluster including at least one first core and a second cluster including at least one second core, the at least one second core having a different performance and/or a different efficiency from a performance and/or a efficiency of the at least one first core(Paragraphs 19, 21, the integrated circuit includes a number of domains. For example, instruction architecture (IA) domain 103.sub.1 (e.g., a central processing unit (CPU) domain), a graphics domain 103.sub.2, and one or more other domains such as domain 103.sub.N. Each domain may have one or more cores (e.g., processor core, execution core) or special purpose logic Each of domains 103 provides a domain specific system state request to PMU microcontroller 101. For example, IA domain 103, graphics domain and other domain 103 provide domain specific system state requests 104, 104 104 to PMU microcontroller 101. The specific system state requests specifies the state that the particular domain is going to be in after a transition. In one embodiment, the system state request includes a frequency and at least one of a sleep state or an execution state. Note that sleep state and execution states for processor cores and domains associated with processor cores are well known in the art);, the method comprising: supplying a first power to the first cluster based on a first voltage and a first current; supplying a second power to the second cluster based on a second voltage and a second current; limiting the first power in response to the first power exceeding a first available power; limiting the second power in response to the second power exceeding a second available power; and adjusting the first available power based on the second power(Paragraphs 21, 37, Each domain may have one or more cores (e.g., processor core, execution core) or special purpose logic Each of domains 103 provides a domain specific system state request to PMU microcontroller 101. For example, IA domain 103, graphics domain and other domain 103 provide domain specific system state requests 104, 104 104 to PMU microcontroller 101. The specific system state requests specifies the state that the particular domain is going to be in after a transition. In one embodiment, the system state request includes a frequency and at least one of a sleep state or an execution state. Note that sleep state and execution states for processor cores and domains associated with processor cores are well known in the art. Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 16, Rotem discloses the method of claim 15, wherein the adjusting the first available power based on the second power comprises: in response to the second power being less than the second available power and the first power to be supplied to the first cluster being greater than the first available power, increasing the first available power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 17, Rotem discloses the method of claim 16, wherein the increasing the first available power comprises: increasing the first available power as much as a difference between the second available power and the second power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 18, Rotem discloses the method of claim 15, wherein the SoC further includes a third cluster including at least one third core, and wherein the method further comprises supplying a third power to the third cluster based on a third voltage and a third current; limiting the third power in response to the third power exceeding a third available power; and adjusting the second available power based on the third power(Paragraph 54: Thus, different implementations of the processor 700 may include: 1) a CPU with the special purpose logic 708 being integrated graphics and/or scientific (throughput) logic (which may include one or more cores), and the cores 702A-N being one or more general purpose cores (e.g., general purpose in-order cores, general purpose out-of-order cores, a combination of the two); 2) a coprocessor with the cores 702A-N being a large number of special purpose cores intended primarily for graphics and/or scientific (throughput); and 3) a coprocessor with the cores 702A-N being a large number of general purpose in-order cores).
Regarding claim 19, Rotem discloses the method of claim 18, the adjusting the second available power based on the third power comprises: in response to the third power being less than the third available power and the second power to be supplied to the third cluster being greater than the third available power, increasing the second available power as much as a difference between the third available power and the third power(Paragraph 37, Processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit so that another domain can operate at higher power in the new state transition).
Regarding claim 20, Rotem discloses the method of claim 15, further comprises: in response to the first power being less than a first threshold, interrupting the limiting the first power in response to the first power exceeding a first available power; and in response to the second power being less than a second threshold, interrupting the limiting the second power in response to the second power exceeding a second available power(Paragraph 39, Referring back to processing block 210, if the sum of the expected power for the domains is less than the power limit (and after the selected frequency or frequencies for the domain(s) have been reduced), then the process transitions to processing block 204 where processing logic sends new frequency values specifying a frequency to use in each domain to clock generators (PLLs) associated with those domains).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu(US 2015/0268678) and Rotem(US 2016/0179110).
Regarding claim 1, Yu discloses a power management integrated circuit (PMIC) comprising: a converter configured to: output a first voltage supplied to a first cluster and a second voltage supplied to a second cluster, the first cluster and the second cluster including at least one first core and at least one second core respectively and being included in a System-on-Chip (SoC)(Paragraph 26, The SoC 120 includes a digital core module 122. The digital core module 122 receives a supply voltage from a voltage regulator 112 in the PMIC 110. SoC 120 may also have many other modules, including modules that are analog. Similarly, the PMIC 110 may include voltage regulators that supply multiple voltages to the SoC 120 and to other components); and output a first information of a first current supplied to the first cluster and a second information of a second current supplied to the second cluster(Paragraph 47, the current supplied by the PMIC 110 on the regulated voltage supply is sensed), output a first interrupt signal to the SoC in response to the first current exceeding a first threshold  and a second interrupt signal to the SoC in response to the current exceeding a second threshold(Paragraphs 29-30, The first comparator 241 compares the current sense to a first threshold (threshold1). When the current sense is greater than threshold1, a first limit signal (limit1) is active. A first filter module 251 filters limit1 to produce a first interrupt output (interrupt1) from the PMIC.  A second comparator 242 and second filter module 252 operate in a similar manner to the first comparator 241 and the first filter module 251 but use a second threshold (threshold2) and produce a second interrupt output (interrupt2)).
Yu does not specifically disclose a controller configured to: receive the first voltage, the second voltage, the first information and the second information; calculate a first power supplied to the first cluster based on the first voltage and the first information and a second power supplied to the second cluster based on the second voltage and the second information; output a first interrupt signal to the SoC in response to the first power exceeding a first available power set to the first power and a second interrupt signal to the SoC in response to the second power exceeding a second available power set to the second power; and adjust the first available power based on the first power and/or the second power. However, Rotem discloses receive the first voltage, the second voltage, the first information and the second information; calculate a first power supplied to the first cluster based on the first voltage and the first information and a second power supplied to the second cluster based on the second voltage and the second information(Paragraph 12, performing a per domain power calculation) and adjust the first available power(Paragraph 37, reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains). It would have been obvious to one of to one of ordinary skill in the art to combine the teachings of Yu and Rotem before the effective filing date to have a controller configured to: receive the first voltage, the second voltage, the first information and the second information; calculate a first power supplied to the first cluster based on the first voltage and the first information and a second power supplied to the second cluster based on the second voltage and the second information(power calculation is based on current levels, which is taught by Rotem); output a first interrupt signal to the SoC in response to the first power exceeding a first available power set to the first power and a second interrupt signal to the SoC in response to the second power exceeding a second available power set to the second power; and adjust the first available power based on the first power and/or the second power. The motivation to do so would be to balance the power budget between components depending on demand of the individual components.
Regarding claim 2, Yu and Rotem disclose the PMIC of claim 1, wherein in response to the second power being less than the second available power, the controller increase the first available power(Rotem: Paragraph 37, processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit).
Regarding claim 3, Yu and Rotem disclose the PMIC of claim 2, wherein the controller increases the first available power as much as a difference between the second available power and the second power(Rotem: Paragraph 37, processing logic reduces the frequency associated with at least one domain(e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit. The change of a domain is based on a new sate of another domain).
Regarding claim 4, Yu and Rotem disclose the PMIC of claim 2, wherein the controller maintains the second available power(Rotem: Paragraph 37, processing logic reduces the frequency associated with at least one domain(e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit. A third domain can be reduced to increase the first domain power).
Regarding claim 5, Yu and Rotem disclose the of claim 1, wherein in response to the second power being less than the second available power and the first power to be supplied to the first cluster being greater than the first available power, the controller increase the first available power(Rotem: Paragraph 37, processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit).
Regarding claim 6, Yu and Rotem disclose the PMIC of claim 1, wherein the controller output a third interrupt signal to the SoC in response to the first being less than a first threshold and a fourth interrupt signal to the SoC in response to the second power being less than a second threshold(Yu: Paragraph 49, the SoC 120 may modify its operation to change the current draw based on the results of the comparison of the current level to the threshold, which would apply if the draw falls back below the threshold). 
Regarding claim 7, Yu and Rotem disclose the PMIC of claim 1, wherein the converter is further configured to output a third voltage supplied to a third cluster and a third information of a third current supplied to the third cluster, the third cluster including at least one third core and being included in the SoC, and wherein the controller is further configured to receive the third voltage and the third information, calculate a third power based on the third voltage and the third information, output a third interrupt signal to the SoC in response to the third power exceeding a third available power set to the third power, and adjust the second available power based on the second power and the third power(Yu: Paragraph 26, The SoC 120 includes a digital core module 122. The digital core module 122 receives a supply voltage from a voltage regulator 112 in the PMIC 110. SoC 120 may also have many other modules, including modules that are analog. Rotem: Paragraph 54: Thus, different implementations of the processor 700 may include: 1) a CPU with the special purpose logic 708 being integrated graphics and/or scientific (throughput) logic (which may include one or more cores), and the cores 702A-N being one or more general purpose cores (e.g., general purpose in-order cores, general purpose out-of-order cores, a combination of the two); 2) a coprocessor with the cores 702A-N being a large number of special purpose cores intended primarily for graphics and/or scientific (throughput); and 3) a coprocessor with the cores 702A-N being a large number of general purpose in-order cores).
Regarding claim 8, Yu and Rotem disclose the PMIC of claim 7, wherein in response to the second power being less than the second available power, the controller increase the first available power, and in response to the third power being less than the third available power, the controller increase the second available power(Rotem: Paragraph 37, processing logic reduces the frequency associated with at least one domain (e.g., more than one domain, all domains) in the plurality of domains to maintain the total instantaneous power of the IC below the power limit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187